Citation Nr: 1212253	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for postoperative residuals of a left upper lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran reportedly served on active duty from June 1960 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) originated from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the Veteran's claims for a rating higher than 30 percent for the postoperative residuals of his left upper lobectomy and for compensable ratings - i.e., ratings higher than 0 percent - for the tendonitis of his right arm and shoulder. 

After, in response, the Veteran filed a timely notice of disagreement (NOD) in June 2006 to initiate an appeal regarding the ratings for his right arm and shoulder disabilities, the RO issued another decision concerning this claim in November 2006 assigning a higher 10 percent rating for the tendonitis of his right shoulder and a separate - and also higher - 10 percent rating for the tendonitis of his right elbow, with both ratings retroactively effective from December 19, 2005, the date of receipt of his claim for higher ratings for these disabilities.  

Also in response to the April 2006 decision denying a rating higher than 30 percent for the postoperative residuals of his left upper lobectomy, the Veteran submitted a timely NOD concerning this claim in February 2007.  The RO then sent him a statement of the case (SOC) concerning this claim in April 2007, and, in response, he perfected his appeal of this claim in June 2007 by filing a timely substantive appeal (VA Form 9).  38 C.F.R. § 20.200 (2011).  

The Board remanded all of these claims in September 2010 further development and consideration.  The remand of the claim for a rating higher than 30 percent for the postoperative residuals of the left upper lobectomy was to obtain additional medical treatment records that are relevant and to have the Veteran undergo another VA compensation examination to reassess the severity of this disability.  

The remand of the remaining claims for higher ratings for his right shoulder and right elbow disabilities was to provide him an SOC concerning these claims and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  And pursuant to this remand directive, he was provided this SOC concerning these other claims in April 2011.  See Manlincon v. West, 12 Vet. App. 238 (1999).  But he did not then file a timely substantive appeal (VA Form 9 or equivalent statement) concerning these claims, so he did not complete the steps necessary to perfect his appeal of these other claims to the Board.  38 C.F.R. § 20.200.  Therefore, only the claim concerning the rating for his left lung disability remains at issue.

In another, even more recent, June 2011 decision, the RO granted service connection for tinnitus and assigned a 10 percent rating for it retroactively effective from January 24, 2011.  There is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Perhaps this is the reason the Veteran has not appealed for a higher rating for this disability.  And if, per chance, he disagrees with the effective date assigned, he must separately appeal this "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

The results of a pulmonary function test (PFT) show a Forced Vital Capacity (FVC) of 56 percent, reduced Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 67 percent.  While PFT results have shown the FEV-1 to be 49 percent and 52 percent, these findings have been linked to obstructive lung disease that is not service connected, hence, unrelated to the Veteran's military service and his left upper lobectomy disability, so they may not be considered in the rating for this disability inasmuch as they are not a residual of it or otherwise associated with it.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the postoperative residuals of the left upper lobectomy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic Code 6844 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of this claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit Court's framework (see Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id. at 1704.  The Supreme Court rejected the Federal Circuit Court's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party - to show the error was harmful.  Id. at 1704-05.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id. at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while a Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. Sanders, 487 F.3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim...served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Court nonetheless determined that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), the Federal Circuit Court vacated and remanded important aspects of the Court's holding in Vazquez- Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit Court concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit Court held, "insofar as the notice described by the [Court] in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 580 F.3d at 1277. 

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2006.  This letter was sent prior to initially adjudicating his claim in the April 2006 decision at issue in this appeal, so in the preferred sequence.  And although that initial letter in January 2006 did not comply with all dictates of Dingess (indeed, since Dingess had not yet even been issued), he since has received an additional April 2006 letter, which does comply with Dingess.  And, as importantly, his claim also since has been readjudicated in the April 2007 SOC and November 2011 SSOC.  So his claim has been reconsidered since providing all required VCAA notice.  The timing defect in the provision of the notice, since not all of it preceded the initial adjudication of the claim, therefore since has been rectified ("cured").  See again Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), private medical records as identified and authorized for release by him, and VA evaluation and treatment records, including the reports of his VA compensation examinations assessing and reassessing the severity of his left lung disability.  Notably, his private medical records were obtained and the most recent VA compensation examination provided in May 2011, following and as a result of the Board's September 2010 remand, and the report of this most recent examination contains the findings needed to address all pertinent rating criteria and determine whether a higher rating is warranted for this disability at issue.  Hence, there was compliance with these remand directives in obtaining this necessary additional information and evidence.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives, as a matter of law, and that the Board itself commits error in failing to ensure compliance).  

The Veteran and his representative also have submitted statements in support of the claim.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2. 

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


In a September 1980 rating decision, service connection was granted for postoperative residuals of a left upper lobectomy as having been incurred in service.  A 30 percent rating was assigned retroactively effective from June 1, 1980.

The RO's more recent April 2006 rating decision at issue denied the Veteran's claim for a higher - i.e., increased - rating for this disability.

This disability is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6844, which concerns post-surgical residual (lobectomy, pneumonectomy, etc.).  

DC 6844 provides for evaluations pursuant to the General Rating Formula for Restrictive Lung Disease (General Formula).  The General Formula assigns a 30 percent disability rating where there is Forced Expiratory Volume in One Second (FEV-1) of 56- to 70-percent predicted; or FEV-1/ Forced Vital Capacity (FVC) of 56 to 70 percent; or Diffusion Capacity of Carbon Monoxide, Single Breath (DLCO (SB)) 56- to 65-percent predicted.  38 C.F.R. § 4.97, DC 6844.  

A higher 60 percent rating is warranted if FEV-1 is 40- to 55-percent of predicted value; or FEV-1/FVC is 40 to 55 percent; or DLCO (SB) is 40- to 55-percent predicted; or if maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit). Id. 

An even higher 100 percent rating is warranted if FEV-1 is less than 40 percent of predicted value, or FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted, or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure; or the Veteran requires outpatient oxygen therapy.  Id.


The schedular criteria by which respiratory disabilities are rated were revised, effective October 6, 2006.  See 71 Fed. Reg. 52457-52460 (2006) (currently codified at 38 C.F.R. § 4.96 (2011)).  The change in the regulations did not alter any of the specific criteria listed in 38 C.F.R. § 4.97, DC 6844.  Rather, the new regulations specified how the evaluation criteria are applied, including when a PFT is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  Specifically, the amended version of the regulations pertaining to respiratory conditions contain special provisions for the application of evaluation criteria for DCs 6600, 6603, 6604, 6825-6833, and 6840-6845, which are the following:

(1)  PFTs are required to evaluate these conditions except:

(i)  When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria.

(ii)  When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.

(iii)  When there have been one or more episodes of acute respiratory failure.

(iv)  When outpatient oxygen therapy is required.

(2)  If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.

(3)  When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4)  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies must not be done and states why.

(5)  When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.

(6)  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased 
FEV-1/FVC ratio.

See 38 C.F.R. § 4.96.  

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 30 percent for the postoperative residuals of the Veteran's left upper lobectomy.  A review of the records pertinent to this claim reflects hospitalization at Santa Rosa Medical Center for respiratory distress in September 2005, but these records also clarify the respiratory distress was due to anaphylactic shock from eating shrimp, to which the Veteran is allergic.  It was indicated that he had not had any respiratory problems before.  He was intubated and treated with epinephrine.  An X-ray taken of his chest at the time showed an endotracheal tube in a reasonable position, with clear lungs, and no remarkable findings of the heart, pulmonary vacularity, and aorta.  

During a subsequent VA compensation examination in March 2006, he complained of shortness of breath, which reportedly had caused him to quit working.  Nevertheless, he stated that he had not been evaluated by his physician for shortness of breath.  He denied any productive cough, sputum, hemoptysis, or anorexia, but he admitted to dyspnea on exertion.  He was not on any medication, including inhalers, and had no history of asthma.  He was not a smoker, was not on oxygen, and had no history of prescriptive bed rest in the previous year for his condition.  He also denied a history of cor pulmonale, RVH, and pulmonary hypertension.  There also was no weight loss or gain, hyphoscoliosis, or pectus excavatum.  Examination showed respirations to be 16, pulse oxygen to be 98 percent on room air, clear lungs, and no clubbing, cyanosis, or edema.  PFT results revealed FEV-1 of 49 percent predicted and FVC of 56 percent.  The examiner's impression was that of very inconsistent results, with poor patient effort suggested by inconsistent effort and reduced FEF Max.  Because of these inconsistent results, the test did not satisfy ATS criteria for interpretation.  The examiner noted that suboptimal effort may be seen in patients with brain disease, feigned disease, coughing, or other chest discomfort.  The diagnosis was status post service-connected lobectomy for unclear reasons, now with recent shortness of breath, also due to unknown etiology.  The Veteran was advised to follow up with his physician as soon as possible to determine the cause of his shortness of breath.  It also was noted that there was no obvious dyspnea during that examination, though it was conducted under sedentary circumstances.  

A June 2006 VA treatment record noted a complaint of shortness of breath since 1964, and increased shortness of breath for the past two years.

In a letter dated in February 2007, the Veteran's private treating physician, S.V., M.D., of Berryhill Medical Plaza, indicated the Veteran had sought treatment in October 2006 for breathing problems.  A PFT was performed at the time, and the FVC, FEV1, FEV1/FVC ratio, and FEF 25% to 75% were shown to be reduced, indicating airway obstruction.  The slow vital capacity also was reduced.  There was no significant response to bronchodilators.  A review of these cited treatment records from October 2006 showed that, after examination and testing, he was eventually determined to have chronic obstructive pulmonary disease (COPD) and prescribed 16 hours of outpatient pulmonary rehabilitation as a consequence, to be completed over a period of 8 weeks.  In November 2006, he was provided a chest X-ray, which showed that the left lower lung had grown up filling the upper half, which was left vacant when the left upper lung was removed.  According to this physician, this created two situations:  it made the lung susceptible to separate from the lining and to collapse, and it made the top of the lung weak as well because of the expansion.  This could cause the lung to bust if the patient were to over-exert or lift too much weight.  The physician indicated that the Veteran was 50-percent disabled due to these lung conditions.  

Additional treatment records from Berryhill Medical Plaza dated in 2007 and 2008 noted complaints of COPD, described by the Veteran as moderately severe.  He also indicated that activity and humidity made the condition worse.  Treatment records from 2008 and 2009 also documented shortness of breath on a few occasions.  
A November 2009 chest X-ray conducted by Berryhill Medical Plaza noted no acute cardiopulmonary disease, with clear lungs.  Decreased volume of the left hemithorax also was noted.  

A letter from D.P., M.D., dated in January 2010, indicated the Veteran had sought treatment from this physician's practice, Pensacola Lung Group, for an increase in shortness of breath, which was not changed with use of an inhaler, over the previous year.  This physician indicated the Veteran's left hemidiaphragm was elevated, which may be a cause of his lung resection.  Treatment records from Pensacola Lung Group showed that a PFT was conducted in January 2010, results of which revealed a moderate obstructive lung defect, despite his lifelong history of being a nonsmoker, and this finding was confirmed by the decrease in flow rate at peak flow and flow at 25, 50, and 75 percent of the flow volume curve.  There also was a mild restrictive lung defect and a mild decrease in diffusing capacity.  A fluoroscopy, also conducted in January 2010, revealed an elevation of the left hemidiaphragm, as indicated by D.P., M.D., in his January 2010 letter.  However, there also was appropriate diagphragmatic excursion bilaterally.  No paradoxic motion was seen.  There was mild hypokinesia of the left hemidiaphragm.  Another letter from D.P., M.D., in February 2010 indicated that an examination of the Veteran that day was normal.  The Veteran also reported to this physician that he had had a computed tomography (CT) scan in the past confirming clear lung fields.  

Following and as a result of the Board's subsequent September 2010 remand of this claim, the Veteran was provided another VA compensation examination in May 2011.  The examiner initially provided a detailed description of the Veteran's medical history with regards to his left upper lobectomy, noting that he had had a removal of the left upper lobe of the lungs due to the finding of a benign adenoma of the lung in November 1965.  Following the lobectomy, he had had no complications.  According to the Veteran, there also had not been a recurrence of the tumor for which he initially underwent the left upper lobectomy, nor had there been symptoms related to the left upper lobectomy or its residuals.  He reported, however, that while he did well following the surgery, in 2002, he began to experience shortness of breath while digging out bushes, and the shortness of breath gradually worsened over time.  Thereafter, he began treatment with a pulmonologist and was diagnosed to have COPD.  He reported dyspnea on exertion from climbing two flights of stairs, due to the COPD, but no dyspnea at rest.  As well, there were no reported fever, night sweats, hemoptysis, cough, wheezing, easy fatigability, weakness, edema, cyanosis, pain in the right upper quadrant, chest pain, syncope, and pulmonary embolism.  As for the effect this condition had on him, it had not caused incapacitation in the past 12 months and had no effect on his activities of daily living (ADL).  He indicated he had retired in 2005 as an electrician for construction companies.  He reported using a combivent inhaler, taking two puffs twice a day, to help him breathe.  

Objective physical examination found the chest to be symmetric bilaterally, with respirations regular and rhythmic.  The lungs were clear without wheezes or crackles.  Heart rate was regular and rhythmic without murmurs or gallops.  No gross varicosities or venous flushing and no statis dermiatitis or PTE was found.  

Peripheral pulses were palpable and equal bilaterally.  There was no evidence of anemia or pallor, and there was good capillary refill.  No evidence of distended neck veins, RV heave, clubbing, or cyanosis was found.  Scarring from the left upper lobectomy was found to be stable, nontender, with no abnormal pigmentation or texture, superficial, and not limiting in motion or function.  Echocardiogram performed in the same month and year found normal wall thicknesses and cardiac chamer sizes, and a normal left ventricular systolic function with 55 percent LVEF.  A chest X-ray dated in April 2011, as compared to the one taken during the previous examination in 2008, found no significant interval changes, though mild chronic fibrocalcific changes were present bilaterally.  An elevation of the left hemidiagphragm, as previously noted, also was seen.  But no pleural effusion or consolidation was seen, and the cardiac silhouette was normal.  

A PFT also was performed in April 2011 as part of that May 2011 VA examination, revealing good effort and cooperation.  FVC was moderately reduced at 56 percent; FEV1/FVC was reduced; and FEV1 - which reflects an obstructive disease - was moderately severely reduced at 52 percent with no significant bronchodilator effect.  DLCO was mildly reduced at 67 percent.  The flow-volume loop indicated no variable upper airway obstruction.  Maximum ventilator volume or maximum voluntary ventilation (MVV) was severely reduced, and lung volume indicated mild restriction (TLC = 70 percent) with air-trapping noted.  The examiner's impression was that there was mild restriction, moderately severe obstruction, and a mild diffusion impairment.  He also noted that, while the restriction was related to the service-connected left upper lobectomy, the cause of the obstruction was not the service-connected left upper lobectomy; rather, the cause of this obstruction was uncertain.  The diagnosis was service-connected postoperative residuals of the left upper lobectomy, with minimal functional limitation.  There was no objective evidence of cor pulmonale, pulmonary hypertension, right ventricular hypertrophy, or a requirement for outpatient oxygen therapy.


The postoperative residuals of the left upper lobectomy are not sufficiently severe to meet the requirements for the higher 60 percent rating under DC 6844, or the even greater 100 percent rating.  His medical records, on the whole, including the results of his two VA compensation examinations, provide evidence against this claim.  Physical findings, upon examination of his lungs and testing of his respiratory capacity by way of PFT, have revealed only a relatively mild restrictive lung defect that is attributable to his service-connected disability.  His FVC was 56 percent during his March 2006 and May 2011 VA compensation examinations, and his DLCO was 67 percent during the May 2011 VA examination.  These findings satisfy the requirements for the 30 percent rating, but not those for a higher 60 percent rating under DC 6844.

And while the March 2006 and May 2011 VA examinations found the FEV-1 levels to be low - 49 percent and 52 percent, respectively - and thus to seemingly have met the requirements for the higher 60 percent rating under DC 6844, the May 2011 VA examiner explained that FEV-1 reflects obstruction in the lungs, which is unrelated to the service-connected left upper lobectomy or its residuals.  This finding of an obstructive lung disease also is supported by the findings of S.V., M.D., who evaluated the Veteran for COPD, and D.P., M.D., who also found a moderate obstructive defect in the Veteran's lungs.  So these findings are unrelated to the left upper lobectomy, so not service connected or part and parcel of his service-connected left lung disability.  Therefore, to the extent he has manifestations of this other respiratory condition, they may not be considered in the rating for his service-connected left upper lobectomy or cited as grounds or means for increasing the rating for this service-connected left lung disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's lay testimony also has been considered.  38 C.F.R. § 3.159(a)(2).   See, too, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  But the rating for his disability is mostly, if not entirely, determined by objective data, such as that gathered from PFT.  So his respiratory capacity is measured by empirical means, not subjective lay opinion.

Thus, there simply is no basis to assign a rating higher than 30 percent for the postoperative residuals of his left upper lobectomy under the applicable rating criteria.  Instead, the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1). The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration when warranted and the issue either is raised by the evidence or expressly claimed.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, the Board finds that the Veteran's symptoms and limitation of functioning are reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.

The Veteran's primary complaint is of shortness of breath, which is contemplated by the schedular rating criteria.  Indeed, this is why the results of PFT are so important, as they give an objective indication of his actual respiratory capacity, so provide an independent means of quantifying just how short of breath he is according to some specifically defined standards.  Consequently, his symptomatology and limitation of functioning are reasonably contemplated by the rating schedule under the first prong of the Thun analysis.

But even assuming for the sake of argument that the second prong of Thun applies, there still is no probative (competent and credible) evidence that his disability has caused marked interference with his employment - meaning above and beyond that contemplated by the schedular rating for this disability, or has required inpatient treatment on what could be considered a frequent basis.  Instead, since undergoing the surgery for the left upper lobectomy many years ago, his evaluation and treatment for this disability has been primarily, if not exclusively, on an outpatient basis.  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

In conclusion, since the rating schedule adequately addresses the type, manner and extent of the symptoms associated with this disability, referral to the Director of Compensation and Pension Service for extra-schedular consideration is unwarranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 30 percent for the postoperative residuals of the left upper lobectomy is denied.





____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


